DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 13, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong, in view of Lee et al. (United States Patent Application Publication US 2015/0173212 A1, Listed on IDS filed 03/11/2020), hereinafter referenced as Lee.
Regarding Claim 1, Tong discloses “A display assembly for an electronic device” (Figure 1, Item 118 ‘display’), “the display assembly comprising: a touch sensitive layer capable of detecting a touch input capable of controlling the electronic device” (Figure 1, Item 114 ‘OVERLAY’, and Column 2, Lines 46 – 47), “a force sensitive layer capable of detecting an amount of force applied to the touch sensitive layer” (Column 3, Lines 61 – 
In a similar field of endeavor, Lee teaches a display panel having a display which curves around edges both away from and around a touch sensor TSP (Figure 8, Items ‘DPP’ and ‘TSP’, Figure 14, Items ‘EDG’ and ‘ EDG’ ’ (Notice that display layer DPP curves around touch sensor TSP via edges EDG and curve around the back via edges EDG’).).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an edge of” the force sensitive layer at least partially positioned between a first portion of the display layer and second portion of the display layer because one having ordinary skill in the art would want to provide a signal line (Paragraph [0125], Lines 1 – 3).
Regarding Claim 5, Tong and Lee, the combination of hereinafter referenced as TL, disclose/ teach everything claimed as applied above (See Claim 1).  In addition, Tong 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the display layer comprises an organic light emitting diode display” because one having ordinary skill in the art would recognize that touch force would deform and curve a display and would want to provide a display that maintains structural integrity by being flexibly deformed or curved.
Regarding Claim 6, Tong discloses “An electronic device, comprising: a transparent protective layer” (Figure 1, Items 100 ‘electronic device’, 118 ‘display’, 114 ‘overlay’, and Column 3, Lines 19 – 23 (Notice that overlay 114, through which display 112 is viewed, includes a cover which provides protection and must be at least partially transparent to view display 112.), “a display assembly covered by the protective layer” (Figure 1, Items 112, 114, 118 (Notice that a display assembly or touch-sensitive display 118 is covered by the protective cover layer in the overlay 114 as described above.)), “the display assembly comprising: “a force sensitive layer” (Column 3, Lines 61 – 65), “a display layer at least partially positioned between the protective layer and the force sensitive layer” (Figure 1, Item 112 ‘display’ (Notice that display 112 is at least partly between the cover of overlay 114 and the force sensor 122 located below display 118.)), “the force sensitive layer at least partially positioned between a first portion of the display layer and second portion of the display layer” (Figure 1, Items 114, 112, and Column 3, Lines 61 – 65 (Notice that force sensor 122 provided in a level below the display 112 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to “the display layer comprising a bend disposed around and edge of the force sensitive layer” because one having ordinary skill in the art would want to provide a signal line (Paragraph [0125], Lines 1 – 3).
Regarding Claim 13, TL disclose/ teach everything claimed as applied above (See Claim 6).  In addition, Tong discloses “wherein the enclosure defines a surface having a shape corresponding to a shape of an edge region of the display assembly” (Figure 2 and Column 4, Lines 18 – 22 (Notice that a housing 202 defines a surface having a shape that corresponds to the shape of an edge region of display assembly 118.)).
Regarding Claim 17, TL disclose/ teach everything claimed as applied above (See Claim 13).  In addition, Tong discloses “wherein: the surface comprises a first surface” 
Regarding Claim 18, Tong discloses “An electronic device” (Figure 1, Item 100 ‘electronic device’), , “comprising: a touch sensitive layer” (Figure 1, Item 114 ‘OVERLAY’, and Column 2, Lines 46 – 47), “a force sensitive layer for detecting an amount of force applied to the touch sensitive layer” (Column 3, Lines 61 – 65), “and a display layer” (Figure 1, Item 112 ‘display’), “the display layer at least partially positioned between the touch sensitive layer and the force sensitive layer” (Column 3, Lines 61 – 65 (Notice that display 112 is positioned between touch sensitive overlay 114 and force sensor 122.)). In addition, Tong fails to explicitly disclose “the display layer comprising a bend region disposed around the force sensitive layer that least partially covers two opposing faces of the force sensitive layer with the display layer”. However, Lee teaches a display panel having a display which curves around side face edges both away from and around a touch sensor TSP (Figure 8, Items ‘DPP’ and ‘TSP’, Figure 14, Items ‘EDG’ and ‘ EDG’ ’ (Notice 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the display layer comprising a bend region disposed around the force sensitive layer that least partially covers two opposing faces of the force sensitive layer with the display layer”. because one having ordinary skill in the art would want to provide a signal line (Paragraph [0125], Lines 1 – 3).
Regarding Claim 19, TL disclose/ teach everything claimed as applied above (See Claim 18).  In addition, Tong discloses “further comprising a frame that structurally supports at least one of the touch sensitive layer, the force sensitive layer, or the display layer” (Figure 2 and Column 4, Lines 18 – 22 (Notice that a housing 202 provides a frame the structurally supports at least the display layer 112 of display 118. Also, notice that the claim is met with respective the alternative “or” condition.)).
Regarding Claim 20, TL disclose/ teach everything claimed as applied above (See Claim 19).  In addition, Tong fails to explicitly disclose “wherein the frame comprises a region having a shape corresponding to a shape of the bend region”. However, Lee teaches a housing frame that has a shape corresponding the a shape of the bend region of a display panel DPP (Figure 12, Items  DPP, HSG (Notice that the shape of the bend region of DPP corresponds to a region having the same shape in housing frame HSG.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the frame comprises a region having a shape corresponding to a shape of the bend region” because one .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tong, in view of Lee, and further in view of Ahn.
Regarding Claim 7, TL disclose/ teach everything claimed as applied above (See Claim 6).  In addition, Tong discloses “further comprising: a touch sensitive layer positioned between the display layer and the protective layer” (Figure 1, Item 114 ‘OVERLAY’, Column 2, Lines 46 – 47, and Column 3, Lines 19 – 25  (Notice that the touch sensitive layer of the overlay 114 is located between the protective cover of 114 and display layer 112.)). Also, TL fail to explicitly disclose “the touch sensitive layer comprising a connector; and a flexible circuit coupled to the connector, the flexible circuit wrapping around a periphery of the display layer and the force sensitive layer”.
In a similar field of endeavor, Ahn teaches a touch screen panel 53 having a connector pad unit 53p connected to flexible printed circuit board 55, where the flexible printed circuit board wraps around a periphery of sensing touch screen panel layer 53 and display panel assembly 30 to connect to a driving circuit board 20 located behind (Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the touch sensitive layer comprising a connector; and a flexible circuit coupled to the connector, the flexible circuit wrapping around a periphery of the display layer and the force sensitive layer” because one having ordinary skill in the art would want to make a connection to a driving circuit.

Allowable Subject Matter
	Claims 2 – 4, 8 – 12, and 14 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning reflected in the prosecution history of the instant application.
Response to Applicant Arguments and Amendments
Applicants arguments and amendments filed October 14, 2021 have been fully considered.
First, the filing of a terminal disclaimer has overcome the 35 U.S.C. 101 rejections of Claims 1 – 16 in view of U.S. Patent 10,631,437.
Second, Applicants arguments with respect to the prior at rejections of Claims 1, 6, and 18 and those dependent thereon are moot in view of new grounds for rejection presented in the instant Office Action which are necessitated by amendment to each of Claims 1, 6, and 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wayne Young, can be reached at (571) 272 - 7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 30, 2021